December 11, 2014 VIA EDGAR Securities and Exchange Commission Investment Company Division 100 F. Street, N.E. Washington, DC 20549 Attention:Office of Filings, Information & Consumer Services Re: Henderson Global Funds (“Registrant”) (File Nos. 333-62270, 811-10399) Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, please find attached (i) the Registrant’s formal request for acceleration of Post-Effective Amendment No.84 to the Registrant’s Registration Statement on Form N-1A (the “Amendment”) which was filed by EDGAR on October 17, 2014, and (ii) Foreside Fund Services, LLC, the Registrant’s principal underwriter, formal request for acceleration of the Amendment. If you should have any questions, please do not hesitate to contact me at (617) 662-3153. Very truly yours, /s/ Timothy J. Burdick Timothy J. Burdick Assistant Vice President and Associate Counsel cc:C. Yarbrough [Henderson Global Funds Letterhead] December 11, 2014 VIA EDGAR Securities and Exchange Commission Investment Company Division 100 F. Street, N.E. Washington, DC 20549 Re: Henderson Global Funds (“Registrant”) (File Nos. 333-62270, 811-10399) Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, Henderson Global Funds (the “Registrant”) hereby respectfully requests that the effective date of Post-Effective Amendment No. 84to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission via EDGAR on October 17, 2014 be accelerated so that it will become effective on Thursday, December 18, 2014. Please do not hesitate to contact the undersigned at (312) 915-9144 if you have any questions concerning the foregoing. Sincerely yours, /s/ Christopher K. Yarbrough Christopher K. Yarbrough Secretary of Henderson Global Funds [Foreside Fund Services, LLC Letterhead] December 11, 2014 VIA EDGAR Securities and Exchange Commission Investment Company Division 100 F. Street, N.E. Washington, DC 20549 Re: Henderson Global Funds (“Registrant”) (File Nos. 333-62270, 811-10399) Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, Foreside Fund Services, LLC, principal underwriter to Henderson Global Funds (the “Registrant”) hereby respectfully requests that the effective date of Post-Effective Amendment No. 84to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission via EDGAR on October 17, 2014 be accelerated so that it will become effective on Thursday, December 18, 2014. Please call Chris Yarbrough at (312) 915-9144 if you have any questions. Sincerely yours, /s/ Mark Fairbanks Mark Fairbanks President cc:C. Yarbrough
